Hoban, J.,
In this case the claim is based on ownership by entireties, defendant in the execution being the other owner. It is not controverted that the goods are in the physical possession of claimant. One tenant by entireties is just as much the owner of the whole as the other tenant. Hence claimant cannot be said to derive her title by, from or through defendant. The conditions precedent to the grant of permission to file claimant’s own bond, as required by the Act of June 22, 1931, P. L. 883, are present and there is no reason for withholding such permission.
Now, March 25, 1940, Sophia Kowalski, property claimant in the above-entitled action, is permitted to file her own bond until such time as title to the goods in execution shall have been finally determined.